Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chester L. Hickman, Jr., appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A (b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hickman v. McDonnell, No. 2:09-ev-00163-RAJ-TEM (E.D.Va. Apr. 28, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *282and argument would not aid the decisional process.

AFFIRMED.